Case 4:18-cv-00344-ALM-CAN Document 16 Filed 04/21/20 Page 1 of 3 PageID #: 74



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


 ROBERT JAMES GRAY, JR., #1948039                §
                                                 §
 VS.                                             §               CIVIL ACTION NO. 4:18cv344
                                                 §
 DIRECTOR, TDCJ-CID                              §


                                      ORDER OF DISMISSAL

         Pro se Petitioner Robert James Gray, Jr., an inmate confined in the Texas prison system, filed

 a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred to United

 States Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate

 Judge, which contains proposed findings of fact and recommendations for the disposition of such

 action, has been presented for consideration. The Magistrate Judge recommended the petition be

 dismissed as time-barred. Petitioner filed objections.

         The Magistrate Judge correctly concluded that Petitioner’s federal petition is time-barred in

 the absence of any other tolling provision, and Petitioner does not dispute this finding. Instead, he

 claims that he is not acquainted with the laws governing § 2554 petitions, and that the inmate who

 was assisting him transferred to another unit. However, neither ignorance of the law nor the transfer

 of an inmate assisting him with legal challenges constitute extraordinary circumstances that would

 entitle Petitioner to equitable tolling. Felder v. Johnson, 204 F.3d 168, 173 (5th Cir. 2000); U.S. v.

 Flores, 981 F.2d 231, 236 (5th Cir. 1993) (illiteracy, deafness, or lack of training in the law do not

 justify equitable tolling). He also contends that he has had problems with the mail service at his unit.

 However, this objection does not address his lack of timeliness in filing either his federal petition


                                                     1
Case 4:18-cv-00344-ALM-CAN Document 16 Filed 04/21/20 Page 2 of 3 PageID #: 75



 or his state habeas application.

         Petitioner next complains that a water leak damaged his transcript, which required him to

 obtain a new copy. “However, the unavailability of or delay in receiving trial transcripts is not

 enough to entitle a habeas petitioner to equitable tolling.” McDowell v. Davis, 2019 WL 5088042

 *2 (S.D. Tex. Sept. 9, 2019) (unpublished). Further, because there is no constitutional right to obtain

 free trial transcripts to file a habeas petition or any collateral appeals, Petitioner cannot maintain that

 the lack of trial transcripts constituted state action preventing him from filing a habeas petition. See

 Deem v. Devasto, 140 F. App’x 574, 575 (5th Cir. 2005) (unpublished). Petitioner fails to show that

 a state-created impediment prevented him filing his habeas petition or that he is entitled to equitable

 tolling on these grounds.

         Finally, Petitioner objects to the Magistrate Judge’s finding that he has not made a valid

 claim that he is actually innocent. Petitioner simply states that “he was denied specific rights under

 the Constitution and more so that he is innocent. While Petitioner's knowledge of the law is limited,

 Petitioner relies on the integrity of this Court to assist him, and not allow him to spend the rest of

 his life in prison for crime that he did not commit.” (Dkt. # 15, pp. 2-3). This contention, however,

 is insufficient to demonstrate actual innocence. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013)

 (stating “tenable actual-innocence gateway pleas are rare,” and for a petitioner to meet the threshold

 requirement, he must persuade the district court that, “in light of the new evidence, no juror, acting

 reasonably, would have voted to find him guilty beyond a reasonable doubt.”). In sum, Petitioner

 fails to provide a valid basis for his objections, or demonstrate how the Magistrate Judge’s

 recommendation is incorrect.

         After reviewing the Report and Recommendation and conducting a de novo review of


                                                     2
    Case 4:18-cv-00344-ALM-CAN Document 16 Filed 04/21/20 Page 3 of 3 PageID #: 76



     Petitioner’s objections, the Court concludes the findings and conclusions of the Magistrate Judge are

.    correct, and adopts the same as the findings and conclusions of the Court.

            It is accordingly ORDERED the petition for writ of habeas corpus is DENIED, and the case

     is DISMISSED with prejudice. A certificate of appealability is DENIED.

            It is further ORDERED all motions not previously ruled on are hereby DENIED.
             SIGNED this 21st day of April, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                      3
